DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-4,6,8,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US2020/0052835) in view of Muharemovic et al (US 2010/0309775).
Claims 1 and 6. 
Xiong et al discloses a method  of transmitting a signal to a base station
(111) by a user equipment (101) in a wireless communication system (see Fig.1), the method comprising:
Xiong et al discloses a method  of transmitting a signal to a base station

generating an OFDM symbol,  a first reference signal (810) at the beginning of the symbol (UCI) and a second reference signal (830) at the end of the symbol, and  transmitting, to the BS, a signal comprising the first RS  and the second RS.  See Fig.4 and paragraph [0100].
Xiong et al is silent on how the first RS and second RS are generated and applying  transform coding.  Muharemovic et al teaches generating RS samples and data samples and applying a transform coding, i.e., IDFT, to produce an OFDM symbol.   See paragraph [0045].  
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to generate a plurality of samples for the reference signals of Xiong et al and apply transform coding on thus samples to produce the reference symbols at the beginning and end of an OFDM symbol as taught by Muharemovic et al. 

Clam 2.
Xiong et al discloses that the plurality of samples further comprises uplink data (UCI) that are arranged between the first plurality of RS samples and the second plurality of RS samples.

Claims 3 and 4.
Xiong et al discloses the first plurality of RS samples correspond to parts of the second plurality of RS samples.  Fig.8 shows a same/similar DM-RS.  Thus, parts of them correspond to each other. 



Xiong et al in view of Muharemovic et al disclose all the subject matter claimed as discussed in connection with claim 1 reciting essentially the same limitation.  Xiong et al further teaches a processor and memory storing instructions to perform the method.  See paragraph [0237].

Claim 10.
  Muharemovic et al  teaches applying DFT on the samples to generate OFDM symbols. .   See paragraph [0045].  It is well known that a plurality of frequency-domain values are inverse Fourier transformed to generate an OFDM symbol.

Claim 11.
Muharemovic et al  teaches applying DFT on the samples to generate OFDM symbols.  According to the OFDM scheme, frequency domain values are mapped to a plurality of subcarriers to generate an OFDM symbol. 

4.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US2020/0052835) in view of Sahlin et al (US2013/028753).
Xiong et al does not disclose a method of receiving form UE to a base station.  Sahlin et al teaches estimating a transmission channel based on a DFT operation of  received samples and extracting data sample using the channel estimation.   See Fig.4.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to estimate the transmission channel applying a DFT on the reference signal, i.e., the first plurality of samples in a first time window, and extracting/obtaining UCI, i.e., the second plurality of samples in a 

Claim 9.
Xiong et al in view of Sahlin et al disclose all the subject matter claimed as discussed above.  Xiong et al further teaches a processor and memory storing instructions to perform the method.  See paragraph [0237].
Allowable Subject Matter
4.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632